DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant application is a divisional of 15/651,354—now US Patent 10,431,816 B2. The parent application was allowed on 6/20/19 and recited the limitations of the first mono cell recited in instant claims 1 and 9. Instant claims 1 and 9, however, recite a second mono cell and describe in the last clause of each claim the manner in which the two cells are situated with one another. As stated on 6/20/19, the Okuda ‘626, Kato ‘583, and Okuda ‘714 all discloses rectangular electrode foil bodies within varying length to width ratios and tabs that are on either half of the long edges and Park ‘579 discloses multiple electrodes foils wherein the tabs are on opposite sides. Additional searching has yielded additional relevant references. Zhu ‘438, Kwak ‘585, Gardner ‘990, and Talamine ‘448 all disclose details of tab lengths and widths. However, none of the prior art of record, that there are two cells oriented such that their respective first and third tabs and second and fourth tabs are opposing, the tabs being entirely between one of the short edges and a midpoint of the long edge of each body such that they are at least 45% of the length of the bodies. The application is consequently allowable.
It should be noted that parent US Patent 10,431,816 B2 was in consideration for an ODP rejection for duplicating the language of the claims. The Terminal Disclaimer filed and approved on 6/14/21 obviates the claims from any ODP rejections with the parent patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725